ACCEPTED
                                                                                               01-14-00366-CR
                                                                                   FIRST COURT OF APPEALS
                                                                                            HOUSTON, TEXAS
                                                                                          11/2/2015 9:33:50 AM
                                                                CRIMINAL JUSTICE CENTER CHRISTOPHER PRINE
       BELINDA HILL
                                                                 1201 FRANKLIN, SUITE 600               CLERK
      FIRST ASSISTANT
                                                                 HOUSTON, TEXAS 77002-1901




                                                                         FILED IN
                                                                  1st COURT OF APPEALS
                                DEVON ANDERSON                        HOUSTON, TEXAS
                                 DISTRICT ATTORNEY                11/2/2015 9:33:50 AM
                                HARRIS COUNTY, TEXAS              CHRISTOPHER A. PRINE
                                                                          Clerk


                                 November 2, 2015

Christopher A. Prine, Clerk
Fourteenth Court of Appeals
301 Fannin Street
Houston, TX 77002-2066

RE: Christopher Dewa Washington v. The State of Texas


Court of Appeals Number:         01-14-00366-CR
Trial Court Case Number:         1259853

Dear Mr. Prine:

This case is set for submission and oral argument on Wednesday, November 4, at
1:30 pm. I intend to present argument on behalf of the State.

A copy of this notice is being sent to the appellant’s attorneys of record.

                                              Sincerely,

                                              /s/ C.A. Morgan
                                              CLINTON A. MORGAN
                                              Assistant District Attorney
                                              Harris County, Texas
                                              713.274.5826

cc:      Wendell A. Odom, Jr.
         Brian T. Hobson